Case 21-01201   Doc 16   Filed 02/11/21 Entered 02/11/21 15:57:26   Desc Main
                          Document     Page 1 of 12
Case 21-01201   Doc 16   Filed 02/11/21 Entered 02/11/21 15:57:26   Desc Main
                          Document     Page 2 of 12
Case 21-01201   Doc 16   Filed 02/11/21 Entered 02/11/21 15:57:26   Desc Main
                          Document     Page 3 of 12
Case 21-01201   Doc 16   Filed 02/11/21 Entered 02/11/21 15:57:26   Desc Main
                          Document     Page 4 of 12
Case 21-01201   Doc 16   Filed 02/11/21 Entered 02/11/21 15:57:26   Desc Main
                          Document     Page 5 of 12
Case 21-01201   Doc 16   Filed 02/11/21 Entered 02/11/21 15:57:26   Desc Main
                          Document     Page 6 of 12
Case 21-01201   Doc 16   Filed 02/11/21 Entered 02/11/21 15:57:26   Desc Main
                          Document     Page 7 of 12
Case 21-01201   Doc 16   Filed 02/11/21 Entered 02/11/21 15:57:26   Desc Main
                          Document     Page 8 of 12
Case 21-01201   Doc 16   Filed 02/11/21 Entered 02/11/21 15:57:26   Desc Main
                          Document     Page 9 of 12
Case 21-01201   Doc 16   Filed 02/11/21 Entered 02/11/21 15:57:26   Desc Main
                         Document      Page 10 of 12
Case 21-01201   Doc 16   Filed 02/11/21 Entered 02/11/21 15:57:26   Desc Main
                         Document      Page 11 of 12
Case 21-01201   Doc 16   Filed 02/11/21 Entered 02/11/21 15:57:26   Desc Main
                         Document      Page 12 of 12
